Citation Nr: 1202814	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for dyspepsia and irritable colon syndrome (IBS).

2.  Entitlement to service connection for a peptic ulcer.

3.  Entitlement to service connection for a gastrointestinal stromal tumor.  

4.  Entitlement to an increased disability rating for bilateral pes planus with plantar fasciitis, in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1979 to March 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the RO in Columbia, South Carolina, sent under cover letter from the RO in Montgomery, Alabama.

The Board has characterized the issues differently than did the RO.  The RO adjudicated the Veteran's various gastrointestinal complaints as a single issue.  The Board has treated service connection for a gastrointestinal stromal tumor and for a peptic ulcer as separate issues and as new claims not subject to the requirement of reopening.  In a March 1996 decision, the Board denied service connection for a "stomach disorder."  

The March 1966 Board decision specifically addressed diagnoses of IBS and dyspepsia and included discussion and denial of service connection based on direct and secondary theories of etiology.  See Harder v. Brown, 5 Vet. App. 183 (1993) (where service connection was previously denied on a direct basis, a claim for on a secondary basis was considered a new claim).  To the extent the Veteran's current assertions involve direct or secondary theories of etiology for dyspepsia and IBS, new and material evidence must be received before that claim can be reopened.  

However, at the time of the March 1996 decision, the gastrointestinal stromal tumor and the peptic ulcer had not been diagnosed.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the subsequently diagnosed disease or injury must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As will be discussed in more detail below, the Veteran has been notified of the evidence necessary to substantiate the service connection claims, and his claim have not been prejudiced by the Board's adjudication of the merits of those claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In a March 1996 decision, the Board denied service connection for a "stomach disorder" including dyspepsia and IBS. 

3.  As it pertains to the diagnoses of dyspepsia and IBS, the evidence associated with the claims file subsequent to the March 1996 decision does not relate to the unestablished fact of nexus necessary to substantiate the claim, it is cumulative and redundant of evidence previously of record, and it does not raise a reasonable possibility of substantiating the claim.  

4.  The Veteran did not engage in combat with the enemy.  

5.  Symptoms of a gastrointestinal stromal tumor and/or a peptic ulcer were not chronic in service.

6.  Symptoms of a gastrointestinal stromal tumor and/or a peptic ulcer have not been continuous since service separation.

7.  A peptic ulcer (gastric or duodenal) did not become manifest within a year of service separation.  

8.  A gastrointestinal stroma tumor and/or a peptic ulcer is not related to active service and is not related to any service-connected disability.

9.  For the entire period of this appeal, the Veteran's bilateral pes planus with plantar fasciitis has been manifested by mild overall impairment with inward bowing of the tendo achillis and pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for dyspepsia and IBS are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A peptic ulcer (gastric or duodenal) was not incurred in or aggravated by service and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A gastrointestinal stromal tumor was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  The criteria for a disability rating higher than 10 percent for bilateral pes planus with plantar fasciitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

In an October 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to reopen service connection for the claimed gastrointestinal disorder, the definitions of new and material evidence, the basis for the prior denial of service connection for a gastrointestinal disorder, the type of evidence that would be considered new and material, and what information is necessary to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The Board considers that letter adequate to address the closely related matters of service connection for a gastrointestinal stromal tumor and peptic ulcer.  That letter contained information pertinent to presumptive claims, such as for peptic ulcers.  That letter also addressed the evidence necessary to substantiate an increased rating for bilateral pes planus.  The notice also included provisions for disability ratings and for the effective dates of the claims.  

The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the CAVC that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  The Veteran was afforded a VA examination as to his pes planus.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the gastrointestinal claims.  However, the Board finds that a VA examination is not necessary in order to decide either claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints or treatment for a gastrointestinal stromal tumor or peptic ulcer.  The evidence clearly establishes post-service incurrence of the tumor and the ulcer.  Indeed, the Veteran contends that the tumor and ulcer were incurred after service due to medications taken for service-connected disabilities.  

A July 2006 letter from C.N.E. addresses the Veteran's gastrointestinal stromal tumor.  C.N.E. noted that the Veteran related to him a "long history of taking large doses of medicines for various and[ sundry ]problems."  These include acid suppressing therapies and NSAIDS.  C.N.E. concluded "[i]t is uncertain as to the etiology or duration of this tumor."  The Board finds that C.N.E.'s notation does not indicate that the gastrointestinal stromal tumor may be associated with the Veteran's use of NSAIDS.  It clearly states that the etiology is uncertain.  Without some assertion that there may be a relationship or that a relationship is possible, this letter does not constitute the type of evidence that would trigger the duty to obtain a medical opinion or further clarification from C.N.E.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a gastrointestinal stromal tumor.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed gastrointestinal stromal tumor and peptic ulcer and active service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Increased Rating for Pes Planus

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In a June 2003 rating decision, the RO granted service connection for bilateral pes planus with plantar fasciitis and assigned an initial 10 percent rating, pursuant to Diagnostic Code 5276, effective December 15, 2000.  The March 2007 rating decision on appeal denied a rating higher than 10 percent.  

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

After a review of all the evidence in this case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the service-connected bilateral pes planus with plantar fasciitis.  In order to warrant the next higher 30 percent rating, the evidence would have to show severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

The Veteran was afforded a VA examination in January 2007.  Significantly, the examiner found the Veteran's pes planus to be mild.  This contrasts with the rating criteria for the next higher rating, which require severe pes planus.  The examiner also found that plantar fasciitis was not present at the time of the examination.  

There were no findings consistent with marked deformity.  Rather, the January 2007 examiner reported no deformity of the feet, heels or ankles, and no malalignment of the Achilles tendon.  The examiner noted only a loss of arch on weightbearing, bilaterally.  Reports of VA podiatry clinic visits reveal pronated feet with collapsed arches on weight bearing, with the heel in mild valgus position and tenderness along the arch.  An October 2006 podiatry report shows that the feet were pronated with rigidly collapsed arches on weight bearing and with heels in the valgus position.  X-rays showed decreased calcaneal inclination angle of both feet with anterior break in the cyma line bilaterally, and a depression of the midfoot.  These findings are consistent with the criteria of weight-bearing line over or medial to the great toe and inward bowing of the tendo achillis, and they do not suggest "marked" deformity.  A May 2007 note reveals lateral bowing of the Achilles tendon; however, this is consistent with the current 10 percent rating and does not suggest entitlement at any higher level.  In addition, the Veteran was observed to ambulate without a cane, brace, or crutches with a normal gait.  His shoe inserts showed normal wear.  

There were no findings consistent with swelling on use.  Rather, the examiner found no redness, warmth, or edema of the feet, heels or ankles.  Regarding characteristic callosities, there were no calluses or ulcers noted on examination in January 2007; however, a May 2007 podiatry note reveals friction calluses to the medial hallux.  In finding that the Veteran does not have characteristic callosities, the Board first finds that the mere presence of calluses on the feet is not what is intended as meeting the criteria.  The calluses must be characteristic of severe flatfoot.  Here, there is no such description, and the absence of calluses just a few months before the May 2007 visit is indicative of a minimal condition regarding calluses, and is not indicative of callosities characteristic of severe flatfoot.

Regarding pain on manipulation and use, the Veteran reported on the notice of disagreement that he experienced extreme pain.  He reported to the January 2007 examiner that he had sharp aching pain associated with standing and walking, with the left foot being slightly worse than the right.  The Veteran was receiving treatment with cortisone injections and orthotic inserts.  While the Veteran is competent to report the severity of his symptoms, his report during the examination itself was much less severe.  On examination, pain was experienced along the first metatarsal bilaterally on deep palpation; however, the examiner described only slight tenderness to both heels.  The Veteran reported that foot pain does not interfere with activities of daily living, although it does reduce the efficiency at his job, and that he is in and out of his truck delivering things and each time he has to get on his feet it causes him pain.  The Veteran reported that in an eight hour period he can walk one mile and stand up two to three hours.  The Board also reiterates that the examiner found the overall condition to be mild, and this is not consistent with a finding of accentuated pain.  The Board again notes that the criteria for the current 10 percent rating contemplate pain on manipulation and use of the feet.  The criteria for the 30 percent rating require pain on manipulation and use "accentuated."  To the extent the Veteran's assertions in the notice of disagreement diverge from what he reported to the examiner, the Board attaches greater weight to the assertions made in the examination report.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Here, based on the Veteran's report to the January 2007 examiner and the findings made by the examiner, the Board finds that accentuated pain is not shown.  

The Board has considered whether any other diagnostic codes would allow for a higher rating.  The Board notes that the January 2007 VA examiner measured ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees, all without pain, fatigue, or weakness.  These equate to normal findings for the ankle.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran does not have diagnoses or symptoms consistent with claw foot (Diagnostic Code 5278), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  Diagnostic Code 5284 governs foot injuries, which is not consistent with the history of the Veteran's disability.  In addition, a combined rating higher than 10 percent under that code would require at least a moderate injury for each foot.  As noted above, the Veteran's pes planus has been described as mild.  Diagnostic Code 5277 and Diagnostic Code 5279 each provide maximum 10 percent ratings for a bilateral condition.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for such symptomatology.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  

In sum, during the entire period on appeal, the Veteran's service-connected pes planus with plantar fasciitis has been manifested by mild overall impairment with inward bowing of the tendo achillis and pain on manipulation and use of the feet.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met.  The Board also notes that none of the criteria for ratings above 30 percent are met.  The evidence does not reveal marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  It therefore cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 30 percent rating, or any higher rating.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the pes planus with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected pes planus with plantar fasciitis.  The criteria specifically provide for ratings based on the presence of pain and misalignment of the feet.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Service Connection For Gastrointestinal Stromal Tumor and Peptic Ulcer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (prior to October 10, 2006).  That section was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen, 7 Vet. App. at 448.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board notes initially that the Veteran did not serve during a period of war.  In any event, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed gastrointestinal stromal tumor or peptic ulcer is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

After a review of all of the evidence, the Board finds that symptoms of a gastrointestinal stromal tumor and/or peptic ulcer were not chronic in service.  While the Veteran was treated for viral gastroenteritis, the service treatment records are silent regarding a gastrointestinal stromal tumor or peptic ulcer.  When examined for service separation in September 1983, the Veteran's abdomen and viscera were found to be clinically normal, and on the report of medical history, the Veteran answered no to whether he had a history of stomach trouble.  

The Board finds that symptoms of a gastrointestinal stromal tumor and/or peptic ulcer have not been continuous since service separation, and that a peptic ulcer did not become manifest within a year of service separation.  The first reference to a gastrointestinal stromal tumor comes in 2006, more than 20 years after service separation.  At that time, biopsies established the presence of a gastrointestinal stromal tumor and the Veteran underwent partial resection of the tumor.  A March 2006 letter from private physician R.F.R. confirms that the resection was incomplete and that the gastrointestinal stromal tumor could become malignant sometime in the future.  The first reference to a peptic ulcer does not appear in the record until 2005.  A gastric ulcer was found during an esophagogastroduodenoscopy and biopsies were negative.  

Of course, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  However, here, the evidence is not consistent with continuous symptoms.  In addition to the normal findings at service separation and the Veteran's account that he had no history of stomach trouble, the Veteran's original April 1984 post-service claim for service connection shows only a back injury, and does not mention any gastrointestinal problems.  A VA examination report conducted in May 1984 in conjunction with the original claim shows that the Veteran's digestive system was examined and found to be within normal limits.  In addition, records pertaining to treatment for post-service complaints regarding the back and skin are of record, but show no gastrointestinal complaints until 1993, almost 10 years after service separation.  

While the Veteran's principal contention regarding onset of the tumor is that it was caused after service due to medications taken for his service-connected low back disability, he has at times contended that his symptoms were chronic since service.  In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is his credibility which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

The Board finds that a gastrointestinal stromal tumor and/or peptic ulcer is not related to active service, and is not related to any service-connected disability.  Regarding a direct relationship to service, there is no medical opinion of record that supports such a direct relationship.  The Veteran at times maintains that his gastrointestinal stromal tumor and peptic ulcer are related to symptoms in service; however, he does not appear to distinguish his symptomatology in any meaningful way and his assertions do not account for the lack of diagnosis in service, the absence of symptoms at service separation, and the substantial period after service before diagnoses were rendered.  

The Board acknowledges a December 2005 letter from private physician J.D.S., which describes the Veteran's gastric ulcer.  J.D.S. noted that he had advised the Veteran to avoid NSAIDS.  Similarly, a December 2005 letter from R.F.R. discusses the ulcer and notes that Piroxicam was discontinued.  However, these notations fall short of an opinion linking the onset of the ulcer to NSAID use.  There is also no suggestion that NSAID use had aggravated a pre-existing ulcer.  A doctor's advice to discontinue NSAIDs for treatment purposes does not suggest a causal relationship.  A July 2006 letter from C.N.E. addresses the Veteran's gastrointestinal stromal tumor.  C.N.E. noted that the Veteran related to him a "long history of taking large doses of medicines for various and[ sundry ]problems."  These include acid suppressing therapies and NSAIDS.  C.N.E. concluded "[i]t is uncertain as to the etiology or duration of this tumor."  While the Veteran has submitted this letter as evidence of a nexus between the gastrointestinal stromal tumor and his use of NSAIDS for his back, the Board finds that it is not a nexus opinion.  Addressing the Veteran's use of NSAIDS and his gastrointestinal stromal tumor in the same letter does not constitute a medical opinion.  C.N.E. indicated that the etiology of the Veteran's gastrointestinal stromal tumor is uncertain.  

The Veteran has submitted articles addressing the increased risk for adverse gastrointestinal events associated with NSAIDS, such as bleeding, ulceration and perforation.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, the medical text evidence submitted by the appellant, which is not accompanied by a medical opinion, does not demonstrate with any degree of certainty a relationship between the Veteran's gastrointestinal stromal tumor or peptic ulcer and any service-connected disability.  Notably, this evidence does not address an increased risk for gastrointestinal stromal tumor.  

In summation of the Board's findings, symptoms of a gastrointestinal stromal tumor and/or a peptic ulcer were not chronic in service; symptoms of a gastrointestinal stromal tumor and/or a peptic ulcer have not been continuous since service separation; a peptic ulcer did not become manifest within a year of service separation; and, a gastrointestinal stromal tumor and/or a peptic ulcer is not related to active service, and is not related to any service-connected disability.  Accordingly, service connection is not warranted for a gastrointestinal stromal tumor or a peptic ulcer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
 
Application To Reopen Service Connection 
for a Stomach Disorder (Dyspepsia and IBS)

In March 1996, the Board denied a claim for service connection for a claimed stomach disorder.  At the time of that decision, the medical evidence of record consisted of service treatment records, VA outpatient records, and a VA examination dated in May 1984.  

The evidence of record included diagnoses of dyspepsia and IBS.  Service treatment records revealed complaint of stomach pain in March 1980, for abdominal distress in July 1980, and treatment for viral gastroenteritis in February and May 1982, but showed normal findings for the abdomen and viscera at service separation.  The service records also contained the report of physical evaluation board proceedings finding the Veteran to be unfit for duty due to a lumbosacral disorder.  The evidence then of record also contained the Veteran's original post-service claim for service connection on which the Veteran reported only a back injury, and did not mention any gastrointestinal problems.  The record also contained a VA examination report conducted in May 1984 in conjunction with the original claim on which the Veteran's digestive system was examined and found to be within normal limits.  In addition, the record contained records pertaining to treatment for post-service complaints regarding the back and skin, but which showed no gastrointestinal complaints until 1993, almost 10 years after service separation.  The record contained a September 1994 letter from a private physician who attested to having treated the Veteran since November 1993 for intermittent diarrhea and occasional nausea.  The Veteran related one prior evaluation for these complaints in June 1993 at VA.  There was also a record of the June 1993 treatment, at which time the Veteran related a long-standing problem with abdominal pain, burning, and alternating constipation and diarrhea to a family history of peptic ulcer disease.  He also reported intake of nonsteroidal anti-inflammatories for arthritis type pain.  The diagnoses were non-ulcer dyspepsia and IBS.  

The evidence also included the Veteran's assertions regarding primary and secondary causation.  He maintained both that he had incurred dyspepsia and IBS directly in service, and alternatively that he had incurred them after service due to medications taken to treat his service-connected back disability.  

As reconsideration of the Board's March 1996 decision has not been ordered and no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Here, while the Veteran has submitted several duplicate copies of his service treatment records, these were already in the claims file in March 1996 and were reviewed in conjunction with the Board's prior decision.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the Veteran requested to have the previously denied claim reopened in May 2006.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Regarding the diagnoses of dyspepsia and IBS, the only unestablished fact in March 1996 was evidence of a nexus to service or to a service-connected disability.  Evidence received since the March 1996 Board decision includes VA and private treatment records from the years subsequent to the decision, and additional written assertions from the Veteran and his representative.  The treatment records contain evidence of ongoing treatment for dyspepsia and IBS; however, these records do not address the question of whether dyspepsia and IBS are medically related to service, or to any service-connected disability - the central question underlying the claim for service connection.  

The Board acknowledges, as discussed above, the letter of the Veteran's private physician C.N.E.  However, this letter does not address dyspepsia or IBS, but is limited to a discussion of the Veteran's gastrointestinal stromal tumor.  A December 2005 letter from R.F.R. addresses only a peptic ulcer.  Those matters have been separately addressed by the Board.  As neither letter addresses dyspepsia and IBS, they are not relevant to the matter of reopening of the previously denied claim and are not new and material evidence.  

The Veteran's written assertions are essentially the same as those previously of record.  As such, they are cumulative and redundant of evidence already of record in March 1996 and are not new and material evidence.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for dyspepsia and IBS has not been received.  As such, the Board's March 1996 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Reopening of service connection for dyspepsia and IBS is denied.

Service connection for a peptic ulcer is denied.

Service connection for a gastrointestinal stromal tumor is denied.  

An increased disability rating for bilateral pes planus with plantar fasciitis, in excess of 10 percent, is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


